    Case: 1:19-cr-00869 Document #: 16 Filed: 12/12/19 Page 1 of 3 PageID #:61
                /                                                                                           d
 EhWTAKE
        {y                                                                 EILE
        i   I   20lg
                           UNITED STATES DISTRICT COURT                       DEC 1 2 hri\g
  DEC
                           NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN      DIVISION          lrfagistrate Judse
                                                                  United Statls
                                                                                      Sidney t. Schenkier
                                                                                      D,.i;;;tH;;
 UNITED STATES OF AMERICA
                                                  Case No. 19 CR 369
                     v.
                                                  Violation: Title 18, United States
 THOMAS OSADZINSKI                                Code, Section 2339B(a)(1)
                                                                     JUDC E G E"I*Ti*L ivrai't
                                                        MAGTS'T'R.ATE JUOGE HAR.'AIYI

      The SPECIAL JULY 2018 GRAND JURY charges:

        1.          At times material to this indictment:

                    a.    On or about October 15, 2004, the United States Secretary

of State designated al-Qa'ida in Iraq, then known as Jam'at al Tawhid. wa'al-

Jihad, as a foreign terrorist organtzationunder Section 21g of the Immigration

and Nationality Act and as a Specialty Designated Global Terrorist under

section 1(b) of Executive Order lB2Z4.

                    b.    On or about   Mry   L5, 20L4, the Secretary of State amend.ed

the designation of al'Qa'ida in Iraq as a foreign terrorist organization under

Section 219 of the Immigration and Nationality Act and as                        a Specially
Designated Global Terrorist entity under section 1(b) of Executive Order

13224   to add the alias Islamic State of Iraq and the Levant as its primary

name. The Secretary also added the following aliases to the foreign terrorist

organization listing: The Islamic State of Iraq and al-Sham, the Islamic State
       Case: 1:19-cr-00869 Document #: 16 Filed: 12/12/19 Page 2 of 3 PageID #:62



 of   Iraq and Syria, ad-Dawla al-Islamiyya fi al-Iraq wa-sh-Sham, Daesh, Daw1a

 aI Islamiya, and Al-Furquan Establishment for Media production.

               c.    On or about September       2I,   2015, the Secretary of State

 added the following aliases       to the foreign terrorist    organization listing:

 Islamic State, ISIL, and ISIS.

              d.     on or about March 2L, zorg, the secretary of state        added

 the following aliases to the foreign terrorist organizattonlisting: Amaq News

 Agency and Al Hayat Media Center.

        2.    Beginning no later than in or about June 20L8, and continuing

until in or about November ZOLg, in the Northern District of Illinois, and
elsewhere,

                             THOMAS OSADZINSKI,

defendant herein, knowingly attempted          to provide material support          and

resources, namely, services, to a foreign terrorist otganuzation, namely, the

Islamic State of Iraq and aI Sham, knowing that the orgarllzation was a
    Case: 1:19-cr-00869 Document #: 16 Filed: 12/12/19 Page 3 of 3 PageID #:63



designated foreign terrorist organization, and       that the organization had
engaged in and was engaging in terrorist activity and terrorism;

     In violation of Title 18, United States Code, Section 2BBgB(a)(l).

                                                  A TRUE BILL:



                                                  FOREPERSON


UNITED STATES ATTORNEY




                                       3
